DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a functional layer on the first work function adjustment layer; and first and second gates on portions of the functional layer of the respective first and second semiconductor fins, wherein a length of the first gates on the first semiconductor fins is greater than a length of the second gates on the second semiconductor fins in an extending direction of the semiconductor fins, a surface area of a lateral opening of the first recess is larger than a surface area of a lateral opening of the second recess, and a thickness of a portion of the functional layer -2-Attorney Docket No. 00158.2018.01 US Application No. 16/503,259 on the first semiconductor fin is greater than a thickness of a portion of the functional layer on the second semiconductor fin”, with combination of remaining features, as recited in claim 1.

as recited in claim 3.

BAO et al (US 2014/0167166 A1) discloses a first fin is formed on the semiconductor substrate. A first mask layer is formed on the first fin and a second fin is also formed. More specifically, the top surface of the first fin is on a same height level as the top surface of the second fin. A thickness (or height) of the first mask layer is greater than or equal to a combined thickness of a second gate dielectric layer and a second gate that are to be formed (Fig [22], Para [0065]).

However, BAO fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 3.

Claims 2 and 4-17 are allowed as those inherit the allowable subject matter from clams 1 and 3.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898